Citation Nr: 0929751	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-14 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest wall pain. 

2.  Entitlement to service connection for pleuritis, also 
described as respiratory disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had 26 years of active duty service ending with 
his retirement in February 2006.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2006, a 
statement of the case was issued in March 2007, and a 
substantive appeal was received in March 2007.  A Board video 
conference hearing was held in June 2009.

The Veteran submitted additional evidence to the Board along 
with a waiver of RO consideration.  However, in light of the 
remand, the RO will have an opportunity to review this 
evidence. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The current appeal includes the issues of entitlement to 
service connection for a disability manifested by chest wall 
pain and entitlement to service connection for pleuritis, 
also described as respiratory disability.  The Board observes 
that April 1989 service treatment records showed that the 
Veteran presented with chest wall pain for three days.  
Service treatment records in June and July 1989 showed an 
assessment of upper respiratory infection, possible 
pleuritis.  Follow up treatment records showed continuing 
complaints of chest wall pain and an assessment of 
costochondritis.  Further, an October 2003 record showed that 
the Veteran reported with questions about cardiac problems 
because he had recent problems after he exercised including a 
chest "twinge" and difficulty with deep breath.  However, 
it appears that no heart disease was found.  In a November 
2005 report of medical assessment, the Veteran again 
complained of chest cavity pain.  

Prior to his retirement, the Veteran was afforded a VA 
examination in November 2005.  The examination report 
indicated that the Veteran described a constant, sensation in 
the middle of his anterior chest.  It was noted that the 
Veteran had a complete work-up for heart disease, which was 
ruled out.  The Veteran reported no affect on his daily 
activities or work.  The diagnosis was chronic anterior chest 
wall pain and "pruritis," which were not incapacitating.  

At the Board hearing, the Veteran reported continuing chest 
pain since an injury he sustained while working on an 
aircraft in 1989.  He also stated that he had been continuing 
to get treatment for his chest condition at the Air Force 
Academy since service.  He also described the pain as 
debilitating in that he had to miss work and stay in bed 
whenever the pain was bad.  Further, he indicated that it 
appeared that the possible pleurisy diagnosis had been 
abandoned and had not been mentioned since the assessment in 
service.  

Given the Veteran's testimony of receiving current treatment 
as well as suffering chronic debilitating chest pain, the 
Board finds that further development of this case is 
necessary.  Initially, the Board finds that the RO should 
take appropriate action to request the Veteran's post-service 
treatment records from the Air Force Academy to fully meet 
the requirements of 38 C.F.R. § 3.159(c)(2).  Further, the 
Board finds that a VA examination is necessary to determine 
whether the Veteran has a chronic disability manifested by 
chest wall pain and/or a separate diagnosis of 
pleurisy/respiratory disability due to service.  See 
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request copies of all post-service 
treatment records from the Air Force 
Academy.  If these records are 
unavailable, it should be noted in the 
claims file. 

2.  Thereafter, the Veteran should be 
scheduled for a VA examination to 
determine the nature, extent and etiology 
of any current disability manifested by 
chest wall pain and/or a separate 
diagnosis of pleurisy/respiratory 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the Veteran and reviewing the 
claims file, the examiner should clearly 
delineate all current chronic 
disabilities manifested by chest wall 
pain as well as any separate chronic 
respiratory disabilities, including 
pleurisy.  Further, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
disability manifested by chest wall pain 
and/or a separate diagnosis of 
pleurisy/respiratory disability is due to 
service. 

3.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If the 
benefits sought on appeal are not 
granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




